Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 2 of U.S. 10901561. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is a broader recitation of the patented one. The claims 2 to 15 are also rejected as they are dependent claims.


Claim 1 of this Application
US 10901561

a conductive portion which is disposed on the substrate and composed of thin metal wires having a line width of 0.5 m or greater and less than 2 m, wherein the thin metal wires form a mesh pattern, a line width L m of the thin metal wires and an opening ratio A% of the mesh pattern satisfy a relationship represented by Formula (I), Formula (I): 70 A<(10-L/15)2 

wherein the thin metal wires are a laminated structure in which a first metal layer and a second metal layer are formed in this order from the substrate side, wherein the main component of the second metal layer is copper.


1. A conductive film comprising: a substrate; and 
a conductive portion which is disposed on the substrate and composed of thin metal wires having a line width of 0.5 m or greater and less than 2 m, wherein the thin metal wires form a mesh pattern, a line width L m of the thin metal wires and an opening ratio A% of the mesh pattern satisfy a relationship represented by Formula (I), Formula (I): 70 A<(10-L/15)2 

wherein the thin metal wires are a laminated structure in which a first metal layer and a second metal layer are formed in this order from the substrate side, wherein the main component of the second metal layer is copper.

   1. A conductive film comprising: 
a substrate; and a conductive portion which is disposed on the substrate and composed of thin metal wires having a line width of 0.5 .mu.m or greater and less than 2 .mu.m, wherein the thin metal wires form a mesh pattern, a line width L .mu.m of the thin metal wires and an opening ratio A % of the mesh pattern satisfy a relationship represented by Formula (I), 70.ltoreq.A<(10-L/15).sup.2 Formula (I): 
wherein the thin metal wires are a laminated structure formed by laminating two or more layers, wherein the thin metal wires include copper or an alloy thereof, or chromium or an alloy thereof, and wherein a reflectivity of the thin metal wires at a wavelength of 550 nm is 20% to 40%. 
    2. A conductive film comprising: a substrate; and a conductive portion which is disposed on the substrate and composed of thin metal wires having a line width of 0.5 .mu.m or greater and less than 2 .mu.m, wherein the thin metal wires form a mesh pattern, a line width L .mu.m of the thin metal wires and an opening ratio A % of the mesh pattern satisfy a relationship represented by Formula (I), 70.ltoreq.A<(10-L/15).sup.2 Formula (I): 
wherein the thin metal wires are a laminated structure formed by laminating two or more layers, wherein the thin metal wires include copper or an alloy thereof, or chromium or an alloy thereof, wherein a reflectivity of the thin metal wires at a wavelength of 550 nm is 20% to 40%, and wherein the line width of the thin metal wires is 1 .mu.m or less. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriki (US 20130294037) in view Frey (US 20090219257) Kwak (US 20090218925) and Tsai (US 20150079372).
Regarding claim 1 Kuriki a conductive film (fig. 2) comprising: 

a conductive portion (fig.2, conductive part 14) which is disposed on the substrate (fig. 2, substrate 12) and composed of thin metal wires ([0048] conductive part 14 has a mesh pattern 20 containing thin wires of a metal) having a line width of 0.5 m or greater and less than 2 um ([0051] line width of the thin metal wire 16 may be 30 .mu.m or less. In a case where the … a case where the conductive film 10 is used as the conductive touch panel film, the line width of the thin metal wire 16 is preferably 0.1 to 15 .mu.m, more preferably 1 to 9 .mu.m, further preferably 2 to 7 .mu.m.), 
wherein the thin metal wires form a mesh pattern ([0049] Specifically, in the conductive part 14, a plurality of first thin metal wires 16a and a plurality of second thin metal wires 16b are crossed to form the mesh pattern 20).

Kuriki does not expressly teach a line width L m of the thin metal wires and an opening ratio A% of the mesh pattern satisfy a relationship represented by Formula (I), Formula (I): 70 A<(10-L/15)2 wherein the thin metal wires are a laminated structure in which a first metal layer and a second metal layer are formed in this order from the substrate side, wherein main component of second layer is copper.

However Frey teach the concept of a line width L .mu.m of the thin metal wires ([0080] a metal conductor micropattern that includes a first region with a mesh of square grid geometry of 3 micrometer line width and 200 micrometer pitch (3% of the area is shadowed by the metal, i.e., 97% open area)) and an opening ratio A % of the mesh pattern satisfy a relationship represented by Formula (I), and 

70.<A<(10-L/15).sup.2 ([0006] The micropattern has a conductor trace width of about [X+0.5] in units of micrometers; and an open area fraction between about [95-X]% and 99.5%, while Frey does not expressly teach the formula however it is merely optimization of result that would have been obvious to one skilled in the art that could have been obtained by physical design choice).

The motivation is provide flexibility in the design of electrically conductive elements.

Kuriki does not expressly teach wherein the thin metal wires are a laminated structure in which a first metal layer and a second metal layer are formed in this order from the substrate side, wherein main component of second layer is copper.

However Kwak teach wherein the thin metal wires are a laminated structure in which a first metal layer and a second metal layer are formed in this order from the substrate side ([0026] the organic light emitting display device according to the embodiments of the present invention may reduce resistance of a conductive wire by forming a laminated structure of conductive wires that is composed of al least two conductive layers also [0061] fig. 6, [0079]).
Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Kuriki in light of Kwak so that it may include wherein the thin metal wires are a laminated structure in which a first metal layer and a second metal layer are formed in this order from the substrate side.


Further Tsai teach wherein main component of second layer is copper ([0021]).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Kuriki in light of Kwak so that it may include wherein main component of second layer is copper.

The motivation is to provide a transparent conductive structure.

Regarding claim 2 Kuriki in view of Frey teach wherein the opening ratio A is 95.0% to 99.6% (Frey: [0006] The micropattern has a conductor trace width of about [X+0.5] in units of micrometers; and an open area fraction between about [95-X]% and 99.5%, ).

Regarding claim 4 Kuriki teach wherein the sheet resistance is less than 20 n/sq ([0186] surface resistance of the resultant conductive film 10 is preferably within the range of 0.1 to 300 ohm/sq).

Regarding claim 5 Kuriki teach wherein the line width L of the thin metal wires is 1.0 m or less ([0051] line width of the thin metal wire 16 may be 30 .mu.m or less. In a case where the … a case where the conductive film 10 is used as the conductive touch panel film, the line width of the thin metal wire 16 is preferably 0.1 to 15 .mu.m, more preferably 1 to 9 .mu.m, further preferably 2 to 7 .mu.m.).
.


 Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriki (US 20130294037) in view Frey (US 20090219257) Kwak (US 20090218925) and Tsai (US 20150079372) and further Uemura (US 20020043331).

Regarding claim 3 Kuriki does not teach wherein the thickness of the second metal layer is 300 to 2,000 nm.
However Uemura wherein the thickness of the second metal layer is 300 to 2,000 nm ([0044]).
Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Kuriki in light of Uemura so that it may include wherein the thickness of the second metal layer is 300 to 2,000 nm.
The motivation is to provide method applied to manufacturing of compound semiconductor device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US 9152256.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.